DETAILED ACTION
Applicant has amended claims 1 and 16 to incorporate the subject matter of claims 8-9, which have been canceled. Claims 1-7 and 10-16 are pending.

Allowable Subject Matter
Claim 9 was objected to as being dependent upon a rejected base claim, but would have been allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 8), as previously Office action of 10/7/2020. However, an updated search of prior art revealed art that teaches similar feature limitations of cancelled claims 8-9, which are now incorporated into independent claims 1 and 10, respectively, and must be applied in combination with Schonfeld (primary reference) to reject independent claims, as indicated below. Therefore, the previously indicated allowable subject matter of claim 9 is withdrawn in view of the newly discovered reference(s) and a new ground of rejection is warranted as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4- 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld et al. (US PG Publication No. 2018/0099587 A1), hereafter referred to as Schonfeld, in view of Dayan et al. (US PG Publication No. 2008/0309765 A1), hereafter referred to as Dayan.

Regarding claim 1, Schonfeld discloses a vehicle occupancy reminder system (Par. [0039]: a safety system in the Integrated Infant safety Car Seat to avoid infant left un-buckled while car is in motion, as well as infants left in unattended vehicles; Par. [0083]: an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place; Par. [0092-93]: a reminder of INFANT IN SEAT 51 and INFANT IN CAR 55… a reminder to take the infant out of the vehicle), comprising: 
at least one camera;
wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area (Par. [0038-40]: cameras we name 35 for all cameras to see the infants face when sitting… cameras named 35 for all of them, may be located on or near the armrest or in the rear surface of the headrests of the front seat so that the child's face may be seen when facing forward; Par. [0056]: A camera 35 is also optionally provided and directed to the back 24 where the infant would be secured into the safety seat. The camera 35 may be alternatively positioned in the head/foot rest 29 and 57 at the extremes of the integrated infant safety car seat, or other location where it can image the child in the seat. In a forward facing seat, such as seen in FIG. 1, the camera 35 may be in the rear side head/foot rest of the seat, facing the child… For example, one camera can be on or near the rear bench facing forward to image a child in a rear facing configuration. A camera may also be on the child seat or on the rear of the front seats pointing back to view the face of a forward facing child; comprising: at least one camera; wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area (e.g. a camera 35 (i.e. at least one camera) is provided and directed to the back 24 (i.e. a targeted area) where an infant (i.e. an individual) would be secured into the safety seat of a vehicle (i.e. an interior of a motor vehicle), including mounting the camera on the rear side head/foot rest of the seat, facing a child (i.e. an individual), or on the rear of the front seats pointing back to view the face of a forward facing child, positioned in the head/foot rest 29 and 57 at the extremes of the integrated infant safety car seat, or other location (i.e. the camera is mounted to an interior surface a motor vehicle) where it can image the child in the seat (i.e. such that images are recorded of a targeted area), as indicated above), for example); 
the camera in operable connection with a processor; 
the processor configured to perform a first logic; 
wherein the first logic is a facial recognition program;
wherein the facial recognition program is configured to detect a presence of an individual (Par. [0082]: cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26; the camera in operable connection with a processor; the processor configured to perform a first logic; wherein the first logic is a facial recognition program; wherein the facial recognition program is configured to detect a presence of an individual (e.g. cameras 35 along with the processor (i.e. camera in operable connection with a processor) detect infant (i.e. an individual) via facial recognition or other sense recognition information to provide a reasonable probability that a child (i.e. an individual) occupies the seat 24 or 26 (i.e. facial recognition program to detect a presence of an individual), as indicated above), for example); 
wherein the facial recognition program is configured to enact an alarm protocol when the facial recognition program detects the presence of an individual (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; Par. [0092-93]: a reminder of INFANT IN SEAT 51 and INFANT IN CAR 55… a reminder to take the infant out of the vehicle; wherein the facial recognition program is configured to enact an alarm protocol when the facial recognition program detects the presence of an individual (e.g. detect infant (i.e. an individual) via facial recognition (i.e. when the facial recognition program detects the presence of an individual) to make a determination that the infant may be at risk of being unattended in vehicle to produce an alert or alarm (i.e. to enact an alarm protocol), including a reminder to take the infant out of the vehicle, as indicated above), for example), but fails to teach the following as further recited in claim 1.
However, Dayan teaches wherein the camera comprises a mount attached thereto;
a system and method for monitoring a child in a vehicle… a camera that is capable of being adjustably positioned and mounted; Par. [0030-38]: monitoring system 1000 generally comprises a camera assembly 100, a display device 200, a base unit 300 and a stand 400. The monitoring system 1000 is designed to monitor a child in a vehicle… the camera assembly 100 comprises a camera portion 110 and a bracket 120. As will be discussed in greater detail below, the bracket 120 is provided so that so that the camera assembly 100 can be mounted to a desired component within a passenger compartment of a vehicle… The slots 125 are located and designed to be used in combination with the straps 500 (shown in FIG. 1) to secure the camera assembly 110 to either a post of a vehicle's head rest (as shown in FIG. 9)… The camera of the camera portion 110 is able to transmit image signals to the display device 200 using the transmitter… Referring to FIG. 3, the camera portion 110 is mounted on the bracket 120 so that the housing 108 may be rotated about an axis A-A that is substantially perpendicular to the longitudinal axis of the bracket 140. The camera portion 110 is designed to also be rotated about an axis B-B that is perpendicular to the longitudinal axis of the bracket 120. The rotation is shown by the curved arrows on the axes A-A and B-B. To facilitate rotation about the axis A-A, extending from the sides 106 of the housing 108 are rotation holders 115. The rotation holders 115 are placed on opposite sides of the housing 108 and permit rotation about the axis A-A that is defined by the line that would pass through the center of the two rotation holders 115. The rotation holder 115 encloses a ball joint or any other type of pivoting joint that permits rotation of the camera portion 110. The rotation holders 115 are connected to the base 114. The base 114 is connected to the bracket 120 so that it is rotatable about its central axis B-B. This permits the camera portion 110 to be adjusted both in a vertical and horizontal direction in order to more advantageously view a child depending upon where the camera assembly 100 is mounted; Par. [0054-58]: Referring to FIGS. 2, 8, 9 and 10 a method of securing the camera assembly 100 to the head rest 700 in a vehicle will now be discussed. A front view of the camera assembly 100 mounted within a vehicle in accordance with the embodiment of FIG. 1 is shown in FIG. 9… Referring now to FIGS. 9, 11, 12A and 12B, the portability of the monitoring system 1000 will be discussed. When used in the vehicle, the monitoring system 1000 will be installed in the vehicle as shown in FIGS. 9 and 11 and described above; wherein the camera comprises a mount attached thereto; wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable (e.g. camera assembly 100, including camera portion 110 (i.e. the camera), is mounted on bracket 120 (i.e. the camera comprises a mount attached thereto) so that the housing 108 may be rotated, including two rotation holders 115, each of which enclose a ball joint or any other type of pivoting joint that permits rotation of the camera portion 110 (i.e. the mount comprises a rotatable joint), and the rotation holders 115 are connected to the base 114, which is connected to the bracket 120 so that it is rotatable, to permit the camera portion 110 to be adjusted both in a vertical and horizontal direction (i.e. the such that a position of the camera is freely adjustable), as indicated above), for example).
 (as disclosed by Schonfeld) with wherein the camera comprises a mount attached thereto; wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable (as taught by Dayan, Abstract, Par. [0002-10, 30-38, 54-58]) in order to view a child depending upon where the camera assembly 100 is mounted to monitor, both audibly and visually, a child (i.e. an individual) in any location, including the inside/interior of a vehicle, (Dayan, Abstract, Par. [0003-6, 38]).

Regarding claim 4, claim 1 is incorporated and Schonfeld discloses the system, wherein at least one speaker is in operable connection with the processor, such that when the alarm protocol is enacted, the speaker is activated (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein at least one speaker is in operable connection with the processor, such that when the alarm protocol is enacted, the speaker is activated (e.g. the processor is connected electronically to the speakers 58 (i.e. at least one speaker is in operable connection with the processor) to produce an audio alert or alarm when the alarm protocol is enacted, including a reminder to take the infant out of the vehicle, as indicated above), for example).

Regarding claim 5, claim 4 is incorporated and Schonfeld discloses the system, wherein the speaker is configured to play a prerecorded audio message (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein the speaker is configured to play a prerecorded audio message (e.g. the processor is 

Regarding claim 6, claim 4 is incorporated and Schonfeld discloses the system, wherein the speaker is configured to play a predefined message using a text-to-speech engine (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein the speaker is configured to play a predefined message using a text-to-speech engine (e.g. the processor is connected electronically to the speakers 58 to produce an audio alert or alarm when the alarm protocol is enacted, including broadcasting through the speakers a pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk" (i.e. play a predefined message using a text-to-speech engine), as indicated above), for example).

Regarding claim 10, claim 1 is incorporated and Schonfeld discloses the system, wherein a mobile device is in operable connection with the processor, such that when the alarm protocol is enacted, a notification is sent from the processor to the mobile device (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein a mobile device is in operable connection with the processor, such that when the alarm protocol is enacted, a notification is sent from the processor to the mobile device (e.g. when infant (i.e. an individual) is detect via facial recognition (i.e. when the alarm protocol is enacted) produce an alert or alarm, including sending a text (i.e. a notification is sent from the processor) to a number of devices, including mobile devices, as indicated above), for example ).

Regarding claim 11, claim 1 is incorporated and Schonfeld discloses the system, wherein a light is in operable connection with the processor, such that when the alarm protocol is enacted, the light is activated (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein a light is in operable connection with the processor, such that when the alarm protocol is enacted, the light is activated (e.g. when infant (i.e. an individual) is detect via facial recognition (i.e. when the alarm protocol is enacted) produce an alert or alarm, including alert manifesting as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal (i.e. the light is activated), as indicated above), for example ).

Regarding claim 12, claim 1 is incorporated and Schonfeld discloses the system, wherein the alarm protocol is terminated once the facial recognition program no longer detects the presence of the individual (Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein the alarm protocol is terminated once the facial recognition program no longer detects the presence of the individual (e.g. produce an alert or alarm (i.e. the alarm protocol) only when an infant (i.e. an individual) is detected via facial recognition (i.e. protocol is terminated once the facial recognition program no longer detects the presence of the individual), as indicated above), for example).

Regarding claim 14, claim 1 is incorporated and Schonfeld discloses the system, wherein the vehicle occupancy reminder system is deactivated when the motor vehicle is placed into a non-parked position (Par. [0081-83]: [i]f the car is on and moving then the processor can assume that the infant is buckled in an attended vehicle… This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver; wherein the vehicle occupancy reminder system is deactivated when the motor vehicle is placed into a non-parked position (e.g. if the car is on and moving (i.e. when the motor vehicle is placed into a non-parked position) then the processor can assume that the infant is buckled in an attended vehicle (i.e. the vehicle occupancy reminder system is deactivated), as indicated above), for example).

Claims 2, 3, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld, in view of Dayan, as applied to claim 1 above, and in further view of Breed et al. (US PG Publication No. 2008/0069403 A1), hereafter referred to as Breed, Applicant cited prior art.  

Regarding claim 2, claim 1 is incorporated and the combination of Schonfeld and Dayan, as a whole, teaches the system (Schonfeld, Par. [0039]), but fails to teach the following as further recited in claim 2.
However, Breed teaches further comprising: 
at least one thermometer (Par. [0168]: determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature);
wherein the thermometer is configured to detect a temperature (Par. [0168-170]: determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature… with temperature and therefore by measuring the natural frequency of the transducer, the temperature can be determined… a device and whose temperature sensitivity is known and which is located in the same box as the electronic circuit. In fact, in many cases, an existing component on the printed circuit board can be monitored to give an indication of the temperature… Thermisters or other temperature transducers can be used); 
the thermometer in operable connection with the processor (Par. [0166-168]: determine the vehicle interior temperature for use by other control systems within the vehicle… determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature); 
the processor configured to perform a second logic; 
wherein the second logic is an alarm program;
wherein the alarm program is configured to enact an alarm protocol when the temperature is greater than a threshold temperature (Par. [0222]: system can additionally be used to identify that there are occupants in the vehicle that has been parked, for example, and to start the vehicle engine and heater if the temperature drops below a safe threshold or to open a window or operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold; Par. [0510]: outputting… seated-state evaluation signals… Output of this system can also be used to activate a variety of lights or alarms to indicate to the operator of the vehicle the seated state of the passenger; the processor configured to perform a second logic; wherein the second logic is an alarm program; 
Schonfeld, Dayan, and Breed are considered to be analogous art because they pertain to safety monitoring application using cameras. Therefore, the combined teachings of Schonfeld, Dayan, and Breed, as a whole, would have rendered obvious the invention recited in claim 2 with a reasonable expectation of success in order to modify the safety systems used to avoid infants left in unattended vehicles (as disclosed by Schonfeld) with at least one thermometer; wherein the thermometer is configured to detect a temperature; the thermometer in operable connection with the processor, the processor configured to perform a second logic, wherein the second logic is an alarm program, wherein the alarm program is configured to enact an alarm protocol when the temperature is greater than a threshold temperature (as taught by Breed, Abstract, Par. [0166-170, 222, 510]) to operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold (Breed, Abstract, Par. [0222]).

claim 3, claim 1 is incorporated and the combination of Schonfeld, Dayan, and Breed, as a whole, teaches the system (Schonfeld, Par. [0039]), but fails to teach the following as further recited in claim 3.
However, Breed teaches wherein an air conditioning system is in operable connection with the processor, such that when the alarm protocol is enacted, the air conditioning system is activated (Par. [0222]: system can additionally be used to identify that there are occupants in the vehicle that has been parked, for example, and to start the vehicle engine and heater if the temperature drops below a safe threshold or to open a window or operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold; Par. [0510]: outputting… seated-state evaluation signals… Output of this system can also be used to activate a variety of lights or alarms to indicate to the operator of the vehicle the seated state of the passenger; wherein an air conditioning system is in operable connection with the processor, such that when the alarm protocol is enacted, the air conditioning system is activated (e.g. system is used to identify that there are occupants in the vehicle that has been parked, for example, to operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold (i.e. when the alarm protocol is enacted, the air conditioning system is activated), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

claim 7, claim 2 is incorporated and the combination of Schonfeld, Dayan, and Breed, as a whole, teaches the system (Schonfeld, Par. [0039]), wherein the processor is configured to perform the second logic only when the first logic detects the presence of the individual (Schonfeld, Par. [0081-85]: determine with a reasonable degree of certainty whether the vehicle is attended or not when stopping or the ignition is turned off and therefore whether the infant is attended to or if they might be alone, INFANT IN CAR 55… All cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26 … camera 35 or hasp 32 and 46 sensors may be used to determine whether an infant is in the integrated infant safety seat. This information along with information from the vehicle indicating whether it is in motion, and therefore necessarily occupied by an infant attendant which could be the driver or a caregiver, is used to make a determination that the infant may be at risk of being unattended… an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place… The alert can be anything to signal to someone who may be able to verify the safety of the infant. The processor may be connected electronically to the speakers 58 and radio 54 to produce an audio alert or alarm. The system could broadcast through the speakers a tone, buzzer, noise or pre-recorded statement to the effect of: "check the car seat" or "infant potentially at risk"… The alert can also manifest as a light in the car or headlight, flashing an intermittent light in the display 49 in a particular button or signal, honking the horn, sending a text, disabling the car's ability to lock remotely (key fob) or other notification means alone or in combination with other means and types of alerts; wherein the processor is configured to perform the second logic only when the first logic detects the presence of the individual (e.g. produce an alert or alarm (i.e. perform the second logic), including a reminder to take the infant out of the vehicle, when an infant (i.e. an individual) is detected via facial recognition (i.e. only when the first logic detects the presence of the individual) to make a determination that the infant may be at risk of being unattended in vehicle, as indicated above), for example).

Regarding claim 16, discloses a vehicle occupancy reminder system (Par. [0039]: a safety system in the Integrated Infant safety Car Seat to avoid infant left un-buckled while car is in motion, as well as infants left in unattended vehicles; Par. [0083]: an alert is generated to suggest to a driver or caregiver that the infant seat or other areas inside the vehicle where the infant might be should be examined to determine whether a risky situation is taking place; Par. [0092-93]: a reminder of INFANT IN SEAT 51 and INFANT IN CAR 55… a reminder to take the infant out of the vehicle), comprising:
at least one camera;
wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area (Par. [0038-40]: cameras we name 35 for all cameras to see the infants face when sitting… cameras named 35 for all of them, may be located on or near the armrest or in the rear surface of the headrests of the front seat so that the child's face may be seen when facing forward; Par. [0056]: A camera 35 is also optionally provided and directed to the back 24 where the infant would be secured into the safety seat. The camera 35 may be alternatively positioned in the head/foot rest 29 and 57 at the extremes of the integrated infant safety car seat, or other location where it can image the child in the seat. In a forward facing seat, such as seen in FIG. 1, the camera 35 may be in the rear side head/foot rest of the seat, facing the child… For example, one camera can be on or near the rear bench facing forward to image a child in a rear facing configuration. A camera may also be on the child seat or on the rear of the front seats pointing back to view the face of a forward facing child; comprising: at least one camera; wherein the camera is mounted to an interior surface of a motor vehicle such that images are recorded of a targeted area (e.g. a camera 35 (i.e. at least one camera) is provided and directed to the back 24 (i.e. a targeted area) where an infant (i.e. an individual) would be secured into the safety seat of a vehicle (i.e. an interior of a motor vehicle), including mounting the camera on the rear side head/foot rest of the seat, facing a child (i.e. an individual), or on the rear of the front seats pointing back to view the face of a forward facing child, positioned in the head/foot rest 29 and 57 at the extremes of the integrated infant safety car seat, or other location (i.e. the camera is mounted to an interior surface a motor vehicle) where it can image the child in the seat (i.e. such that images are recorded of a targeted area), as indicated above), for example); 
the camera in operable connection with a processor; 

wherein the first logic is a facial recognition program;
wherein the facial recognition program is configured to detect a presence of an individual (Par. [0082]: cameras 35, connected to hasps or elsewhere in the integrated Infant Safety Car seat, or other parts of the vehicle, along with the processor, may detect infant via… facial recognition or other sense recognition information to provide a reasonable probability that a child occupies the seat 24 or 26; the camera in operable connection with a processor; the processor configured to perform a first logic; wherein the first logic is a facial recognition program; wherein the facial recognition program is configured to detect a presence of an individual (e.g. cameras 35 along with the processor (i.e. camera in operable connection with a processor) detect infant (i.e. an individual) via facial recognition or other sense recognition information to provide a reasonable probability that a child (i.e. an individual) occupies the seat 24 or 26 (i.e. facial recognition program to detect a presence of an individual), as indicated above), for example), but fails to teach the following as further recited in claim 16.
However, Dayan teaches wherein the camera comprises a mount attached thereto;
wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable (Par. [0002-10]: a system and method for monitoring a child in a vehicle… a camera that is capable of being adjustably positioned and mounted; Par. [0030-38]: monitoring system 1000 generally comprises a camera assembly 100, a display device 200, a base unit 300 and a stand 400. The monitoring system 1000 is designed to monitor a child in a vehicle… the camera assembly 100 comprises a camera portion 110 and a bracket 120. As will be discussed in greater detail below, the bracket 120 is provided so that so that the camera assembly 100 can be mounted to a desired component within a passenger compartment of a vehicle… The slots 125 are located and designed to be used in combination with the straps 500 (shown in FIG. 1) to secure the camera assembly 110 to either a post of a vehicle's head rest (as shown in FIG. 9)… The camera of the camera portion 110 is able to transmit image signals to the display device 200 using the transmitter… Referring to FIG. 3, the camera portion 110 is mounted on the bracket 120 so that the housing 108 may be rotated about an axis A-A that is substantially perpendicular to the longitudinal axis of the bracket 140. The camera portion 110 is designed to also be rotated about an axis B-B that is perpendicular to the longitudinal axis of the bracket 120. The rotation is shown by the curved arrows on the axes A-A and B-B. To facilitate rotation about the axis A-A, extending from the sides 106 of the housing 108 are rotation holders 115. The rotation holders 115 are placed on opposite sides of the housing 108 and permit rotation about the axis A-A that is defined by the line that would pass through the center of the two rotation holders 115. The rotation holder 115 encloses a ball joint or any other type of pivoting joint that permits rotation of the camera portion 110. The rotation holders 115 are connected to the base 114. The base 114 is connected to the bracket 120 so that it is rotatable about its central axis B-B. This permits the camera portion 110 to be adjusted both in a vertical and horizontal direction in order to more advantageously view a child depending upon where the camera assembly 100 is mounted; Par. [0054-58]: Referring to FIGS. 2, 8, 9 and 10 a method of securing the camera assembly 100 to the head rest 700 in a vehicle will now be discussed. A front view of the camera assembly 100 mounted within a vehicle in accordance with the embodiment of FIG. 1 is shown in FIG. 9… Referring now to FIGS. 9, 11, 12A and 12B, the portability of the monitoring system 1000 will be discussed. When used in the vehicle, the monitoring system 1000 will be installed in the vehicle as shown in FIGS. 9 and 11 and described above; wherein the camera comprises a mount attached thereto; wherein the mount comprises a rotatable joint, such that a position of the camera is freely adjustable (e.g. camera assembly 100, including camera portion 110 (i.e. the camera), is mounted on bracket 120 (i.e. the camera comprises a mount attached thereto) so that the housing 108 may be rotated, including two rotation holders 115, each of which enclose a ball joint or any other type of pivoting joint that permits rotation of the camera portion 110 (i.e. the mount comprises a rotatable joint), and the rotation holders 115 are connected to the base 114, which is connected to the bracket 120 so that it is rotatable, to permit the camera portion 110 to be adjusted both in a vertical and horizontal direction (i.e. the such that a position of the camera is freely adjustable), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.
The combination of Schonfeld and Dayan, as a whole, teaches the system (Schonfeld, Par. [0039]), as indicated above, but fails to teach the following as further recited in claim 16.
determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature);
wherein the thermometer is configured to detect a temperature (Par. [0168-170]: determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature… with temperature and therefore by measuring the natural frequency of the transducer, the temperature can be determined… a device and whose temperature sensitivity is known and which is located in the same box as the electronic circuit. In fact, in many cases, an existing component on the printed circuit board can be monitored to give an indication of the temperature… Thermisters or other temperature transducers can be used); 
the thermometer in operable connection with the processor Par. [0166-168]: determine the vehicle interior temperature for use by other control systems within the vehicle… determining the temperature is to use the transducer circuit to measure some parameter of the transducer that changes with temperature); 
the processor configured to perform a second logic; 
wherein the second logic is an alarm program;
wherein the alarm program is configured to enact an alarm protocol when the temperature is greater than a threshold temperature (Par. [0222]: system can additionally be used to identify that there are occupants in the vehicle that has been parked, for example, and to start the vehicle engine and heater if the temperature drops below a safe threshold or to open a window or operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold; Par. [0510]: outputting… seated-state evaluation signals… Output of this system can also be used to activate a variety of lights or alarms to indicate to the operator of the vehicle the seated state of the passenger; the processor configured to perform a second logic; wherein the second logic is an alarm program; wherein the alarm program is configured to enact an alarm protocol when the temperature is greater than a threshold temperature (e.g. system is used to identify that there are occupants in the vehicle that has been parked, for example, to operate the air conditioning in the event that the temperature raises to a temperature above a safe threshold (i.e. to enact an alarm protocol when the temperature is greater than a threshold temperature), including activating a variety of lights or alarms to indicate to the operator of the vehicle the seated state of the passenger (i.e. alarm program is configured to enact an alarm protocol), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 2.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld, in view of Dayan, as applied to claim 1 above, and in further view of Lan et al. (US Patent No. 9847004 B1), hereafter referred to as Lan.  

Regarding claim 13, claim 1 is incorporated and the combination of Schonfeld and Dayan, as a whole, teaches the system (Schonfeld, Par. [0039]), but fails to teach the following as further recited in claim 13.
detect the presence of a child, or pet, left unattended in a parked car and then take appropriate action when such a situation is detected; Col. 5-6: Coupled to controller 101 is a sensor 111 that is used to determine whether a child, or pet, is still in the car after the car has been placed in park and the driver has left the vehicle… warning/alert system activated in step 721 may take any of a variety of forms as described in detail below, and may be intended to alert any of a variety of parties as to the detection of an unattended child or pet).
Schonfeld, Dayan, and Lan are considered to be analogous art because they pertain to safety monitoring application using cameras. Therefore, the combined teachings of Schonfeld, Dayan, and Lan, as a whole, would have rendered obvious the invention recited in claim 13 with a reasonable expectation of success in order to modify the safety systems used to avoid infants left in unattended vehicles (as disclosed by Schonfeld) with wherein the vehicle occupancy reminder system is activated when the motor vehicle is placed into a parked position (as taught by Lan, Abstract, Col. 1, 5-6) to reliably detect the presence of a child, or pet, left unattended in a parked car and then take appropriate action when such a situation is detected (Lan, Abstract, Col. 1).

Regarding claim 15, claim 1 is incorporated and the combination of Schonfeld and Dayan, as a whole, teaches the system (Schonfeld, Par. [0039]), but fails to teach the following as further recited in claim 15.
the type of alert issued by controller 101 in step 721 can take any of the previously described forms… the initially issued alert is sent to the driver. This initial alert may be in the form of a text message and/or a pre-recorded audible message and/or a smart device (e.g., phone) application push. The initial alert may be accompanied by an image (e.g., photo) of the interior of the passenger cabin taken by camera 123, the image preferably including the unattended child or pet. If the driver does not immediately return and deactivate the system… the controller alters the alert mode… once the alert system has been activated (step 721), preferably the user can deactivate the system (step 723) using the system over-ride).
Schonfeld, Dayan, and Lan are considered to be analogous art because they pertain to safety monitoring application using cameras. Therefore, the combined teachings of Schonfeld, Dayan, and Lan, as a whole, would have rendered obvious the invention recited in claim 15 with a reasonable expectation of success in order to modify the safety systems used to avoid infants left in unattended vehicles (as disclosed by Schonfeld) with wherein the vehicle occupancy reminder system is activatable and deactivatable via a mobile device (as taught by Lan, Abstract, Col. 8) to reliably detect the presence of a child, or pet, left unattended in a parked car and then take appropriate action when such a situation is detected (Lan, Abstract, Col. 1).

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668